Citation Nr: 0427237	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected anxiety reaction.

2.  Entitlement to service connection for heart disability 
secondary to service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active service from February 1944 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the Waco, Texas, VA 
Regional Office (RO).  The Board previously remanded these 
issues in October 2003.  It appears the terms of the Board's 
remand have been complied with and the issues are again 
before the Board.  

The veteran's appeal has been advanced on the Board's docket 
pursuant to a September 2004 motion filed by the veteran's 
representative under 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran's hypertension was not caused by or 
aggravated by his service-connected anxiety reaction, nor is 
it otherwise related to his active duty service. 

2.  The veteran's heart disability was not caused by or 
aggravated by his service-connected anxiety reaction, nor is 
it otherwise related to his active duty service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor is hypertension 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003). 

2.  Heart disability was not incurred in or aggravated by the 
veteran's active duty service, nor is heart disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2002 statement of the case, March 2003 RO letter, and 
February 2004 RO letter have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement of the case 
and in the RO letters the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the RO's decision to deny the claim in March 
2002 came before notification of the veteran's rights under 
the VCAA.   It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in March 2003 and February 
2004 letters regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran submitted 
new evidence in July 2003, after receiving notification of 
his rights under the VCAA, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes some service medical 
records, private medical records, VA medical records, VA 
medical examination with opinion.  Since the appellant was 
afforded a VA examination with opinion in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In an examination in February 1944 upon entrance into the 
service the veteran was found to have a normal heart and 
normal blood pressure.  In June 1945, the veteran was struck 
in the right chest by a shell fragment during combat.  As a 
result of this injury he was diagnosed with Pleurisy, 
Fibrinous, Chronic.  The veteran also developed acute 
infectious yellow jaundice in-service but recovered from that 
illness.  At an August 1945 examination, the heart was 
reported to be "normal in every respect" although the 
veteran still had chest scars and chest expansion was 
partially limited on his right side.  The veteran was 
hospitalized and medically separated from the service in 
January 1946 as a result of his residuals from his combat 
wound to the chest.  There was no record of hypertension or a 
heart condition in service.  

The veteran was service connected for an anxiety reaction in 
addition to his chest wound residuals in 1949.  In a November 
2001 claim, the veteran asserted that his current 
hypertension and heart disability is related to his service-
connected anxiety reaction.  

In 2001, the veteran was referred to a Cardiologist for 
evaluation.  In an April 2001 report, John R. Bret, M.D., 
reported that the veteran had hypertensive heart disease, 
aortic sclerosis, and dilated cardiomyopathy.  In an October 
2002 letter, Dr Bret explained that these conditions are 
abnormalities of elevated blood pressure and weak heart 
muscle.  He explained that although anxiety and stress do not 
cause these conditions, they certainly have the potential to 
aggravate the veteran's symptoms.  He further stated that 
there was no doubt that stress and anxiety would lead to 
worsening of the symptoms of the veteran's two clinical 
conditions.  A July 2003 letter from Dr. Bret listed the 
veteran's conditions as moderate dilated cardiomyopathy, 
systemic hypertension, and mild aortic stenosis. 

In February 2003, the veteran underwent a VA heart 
examination.  The examiner offered an opinion that the 
veteran had only had hypertension for two years.  The 
examiner further stated that the hypertension had caused some 
temporary heart failure or cardiomyopathy, but that the 
veteran's hypertension has responded well to treatment with 
diuretics and Lisinopril and that he no longer had 
cardiomyopathy, nor did he have arteriosclerotic heart 
disease.  There was no angina reported.  The medical examiner 
noted that although the veteran did have a nervous 
disposition and some anxiety, several psychiatrists have said 
that he does not have significant psychiatric diagnosis.  The 
VA examiner opined that the veteran's hypertension, which is 
the underlying disease, "is not due to chronic anxiety, but 
is due to natural causes and is not related to anything that 
he had in the service."  The examiner also noted that under 
periods of stress, the veteran's blood pressure did go up 
temporarily.     

A VA psychiatric examination was also conducted in February 
2003.  The examiner noted that two prior psychiatric 
examinations had found no mental illness.  The examiner 
further stated that prior examinations had noted a mile 
anxiety problem which appeared to be within acceptable limits 
and not sufficient for psychiatric diagnosis.  No significant 
anxiety was noted on examination.  It was reported that the 
veteran was reportedly enjoying his retirement and his 
marital adjustment was fairly good.  The diagnostic 
impression was normal mental status examination.  The 
veteran's Global Assessment of Functioning (GAF) score was 
reported as 90.  

Based upon the VA examination and opinion the Board finds the 
veteran's hypertension and any heart disability is not 
related to his service-connected anxiety or otherwise related 
to service.  The Board notes that Dr. Bret opined that 
anxiety and stress can aggravate his current conditions and 
that he felt that there was no doubt that stress and anxiety 
would lead to a worsening of the heart conditions.  However, 
there is no persuasive evidence to show that there has in 
fact been in such worsening.  The Board believes it 
significant that the VA examiner reported that the veteran's 
blood pressure would only rise temporarily during periods of 
stress.  No permanent worsening of the hypertension was 
reported.  Moreover, it appears that any current anxiety 
problem is minimal in degree as shown by the VA psychiatric 
examination.  In fact, the examiner was unable to reach any 
diagnosis of any anxiety problem.  The Board further notes a 
reported GAF score of 90 which indicates "absent or minimal 
symptoms..., good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  After reviewing the record, the 
Board must conclude that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
anxiety reaction caused or has aggravated the veteran's 
hypertension or any other current heart disability. 

The Board also notes no evidence of hypertension or heart 
disability during the veteran's service or for many years 
thereafter.  There is also no basis for finding that service 
connection is warranted on a direct basis.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable determination as to either issue.  




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



